United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2902
                      ___________________________

                           United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

   Twyla Lashelle Adair, also known as Twyla Mitchell, also known as Twyla
         Downs, also known as T. L. King, also known as Twyla King

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: June 21, 2018
                             Filed: July 11, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Twyla Adair directly appeals the Guidelines-range sentence the district court1
imposed after she pled guilty to misusing social security numbers and aggravated
identity theft. Having jurisdiction under 28 U.S.C. § 1291, this court dismisses the
appeal based on the appeal waiver.

       Counsel has moved for leave to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in Adair’s plea
agreement, and otherwise challenging the reasonableness of her sentence. Adair has
filed a motion for new counsel and a letter to this court. In the letter, Adair
challenges the voluntariness of her plea, generally alleges the government breached
the plea agreement, asserts defense counsel was ineffective, and accuses the
prosecutor of unspecified misconduct.

       This court concludes that the appeal waiver is enforceable. A review of the
record demonstrates that Adair entered into the plea agreement and the appeal waiver
knowingly and voluntarily. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997) (defendant’s representations during plea-taking carry strong presumption of
verity). There is no support for Adair’s contention that the government breached the
plea agreement. This court further concludes that counsel’s argument falls within the
scope of the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review); United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc)
(discussing enforcement of appeal waivers). To the extent Adair is attempting to
raise an ineffective assistance claim, this court declines to address the claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are usually best litigated in 28 U.S.C. § 2255
proceedings, where record can be properly developed). There is no basis to support
a claim for prosecutorial misconduct. This court has reviewed the record


      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-
independently under Penson v. Ohio, 488 U.S. 75 (1988), and found no non-frivolous
issues.

      The appeal is dismissed. Counsel’s request to withdraw is granted. Adair’s pro
se motion for new counsel is denied as moot.
                       ______________________________




                                        -3-